DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/437647, filed on 6/2/2009.

Drawings
The drawings are objected to for at least the following reasons:
The drawings are objected to as improperly being marked “replacement sheet” when originally filed on 6/4/2020. Appropriate revision is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because they include written descriptions of the figures when only reference characters, sheet numbers and/or view numbers are permitted.  Appropriate revision is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
A second nonwoven web superposed over the first nonwoven web with stitches joining the two webs together as recited in claim 3;
The dressing as part of a composite dressing as recited in claim 8;
A slit in the longitudinal direction as recited in claim 9;
Superposing a second roll of fabric on the first roll of fabric and stitching the rolls together as recited in claim 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
ABSTRACT:
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology (i.e. “comprising”).  Correction is required.  See MPEP § 608.01(b).

SPECIFICATION:
The disclosure is objected to because of the following informalities: the specification has been improperly marked as a “substitute specification” when originally filed on 6/4/2020. Appropriate correction is required.
The use of the trademarks Tencel®, Aquacel® and Zwick® has been noted in
this application. It should be capitalized wherever it appears and be accompanied by
the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent
their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 1, 3, 9, 12-13, and 16 are objected to because of the following informalities which require appropriate correction:
In claim 1, line 1 should be amended to recite: “…a first non-woven web…”.
In claim 3, line 3 should be amended to recite: “…the  first and second non woven  webs …”.
In claim 9 lines 1-2: “the longitudinal direction” should be “a longitudinal direction”.
In claim 9, line 3 should be amended to recite “…transverse lines of  stiches at  longitudinal edges.”.
In claim 12 line 1: “comprises” should be “comprising”.
In claim 12 line 2: “a roll” should be “a first roll”.
In claim 12 lines 6-7: “create stitch free-column” should be “create a stitch  free column”.
In claim 13 line 1: “the roll” should be “the first roll”.
In claim 16 line 2: “transverse stitching” should be “transverse lines of stitching”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "the stitch free gaps" in line 2.  There is insufficient antecedent basis for this limitation in the claim. (it is suggested that the claim be amended to recite “the at least one stitch free column” in order to overcome this deficiency).
Claim 20 recites the limitation "the thread" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladman et al. (US 2007/0042024) in view of Graham (US 3,521,632).
With regard to claim 1, Gladman discloses a wound dressing (page 1 [0009]) having a non-woven web of gel-forming fibers (page 1 [0009]; page 2 [0029]), comprising longitudinal lines of stitches formed from a thread (page 1 [0009] and [0011]).  Gladman does not, however, disclose transverse lines of stitches formed from a thread extending between at least two longitudinal lines of stitches to form a stitched column ; and at least one stitch free column 
Graham teaches a surgical dressing having longitudinal stitch lines (shown as stitch-lines 34, 38, 44 and 46 in figure 1) which are formed from a thread and connected by transverse stitch lines which are formed from a thread (it is inherent that thread is used for stitching) and the transverse lines of stitches (i.e. 32,36,48) extend between the longitudinal lines of stitches and wherein the transverse lines of stitches (i.e. 32,36,48) extend in between the longitudinal lines of stitches and join at least two longitudinal lines of stitches (i.e. 384,38,44,46) to form a stitched column between the at least two longitudinal lines of stitches (each transverse line of stitches passes horizontally across the device through multiple longitudinal lines of stitches and therefore the longitudinal/transverse stitches contact and connect to one another at the points of intersection and form columns between the longitudinal lines of stitching) wherein the transverse lines of stitches pass horizontally across the device through multiple longitudinal lines of stitches and therefore form columns between the longitudinal lines of stitching (i.e. transverse line of stitches 32 intersects and thereby connects or "joins" longitudinal lines of stitches 38 and 46 as shown in figure 1); resulting in at least one “stitch free column” because as shown in figure 1, the intersection of the longitudinal and lateral lines of stitching which form stitched columns also define box-like shapes which do not include any stitching within the interior of the “boxes” where these interior areas have shapes defined by the columns of stitches on either side of the stitch-free areas and thus are also arranged in the shape of a column (as shown i.e. in figure 1 where columns of stitches are separated by columns of stitch-free regions). It would have been obvious to one having ordinary skill in the art, at the time of 
With regard to claim 2, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 1 above), and Gladman also discloses that the longitudinal lines of stitching are from 1mm to 10mm apart (page 2 [0018]) and are parallel to a long edge of the wound dressing (as shown in figure 1). 
With regard to claim 3, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 1 above) and Gladman also discloses that the wound dressing comprises a second web of fibers (outer surface made of textile fibers – para [0012]), superposed over the first non-woven web of gel forming fibers (page 1 [0012]) wherein the longitudinal lines of stitches join the two webs together (the stitching preferably passes through the whole thickness of the material (page 1 [0012])). Gladman does not, however, explicitly disclose that the second web of fibers are a second non-woven web of gel forming fibers, however, Gladman does disclose use of these types of fibers for the layer forming the wound contacting surface of the device and it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Gladman in view of Graham so the second web is a second non-woven web of gel forming fibers so that the device is constructed 
With regard to claim 4, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 1 above) but does not disclose that the transverse lines of stitches are stitched through the wound dressing.  As described above (see the rejection of claim 1), Graham teaches a surgical dressing having longitudinal stitch lines (shown as stitch-lines 34, 38, 44 and 46 in figure 1) formed from a thread (inherent) which are connected by transverse stitch lines (shown as stitch-lines 32, 36 and 48 in figure 1).  Graham also teaches that these transverse stitch lines are stitched through the outer lining 24 and the absorbent material 26 (see col. 3, lines 42-44) (which is equivalent to the strip of Gladman). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to further modify the device of Gladman in view of Graham to have transverse lines of stitches that are stitched through the wound dressing, as in Graham, so that the device can be cut to adjust the size of the dressing (col. 3, line 57-58) and such cutting can be done without disturbing the integrity of the strip (i.e. the material will not fall apart when cut) and without causing fraying (col. 3, lines 58-69). 
With regard to claim 5, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 1 above), and Gladman also discloses on page 1, ¶ [0015], that the gel forming fibers are selected from the group consisting of spun cellulose fibers, chemically modified cellulose fibers, pectin fibers, alginate fibers, chitosan fibers, hyaluronic acid fibers, other polysaccharide fibers and fibers derived from gums.
claim 6, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 1 above), and Gladman also discloses that the thread is nylon or polyolefin (page 1 [0011]).
With regard to claim 8, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 1 above), but does not disclose that the wound dressing is part of a composite dressing.  Graham teaches that the dressing (10) is formed of an inner/ skin-side lining 22, an outer lining 24 and a mass of material 26 positioned between these linings (col. 2, lines 57-60) - thus teaching that it is used as part of a composite dressing. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to use the wound dressing of Gladman in view of Graham as part of a composite dressing, as taught by Graham, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Thus, although Graham teaches that this type of wound dressing can be used as part of a composite, the recitation in claim 8 that the wound dressing is part of a composite does not differentiate the claimed apparatus from the prior art wound dressing disclosed by Gladman in view of Graham.
With regard to claim 9, Gladman in view of Graham substantially discloses the wound dressing as claimed (see rejection of claim 1 above) but Gladman does not teach that the dressing has a slit in the longitudinal direction in the stitch free gaps configured to remove any loose thread from the transverse lines of the pattern stitch at its longitudinal edges. Graham teaches a surgical dressing having longitudinal stitch lines (38) and transverse stitch lines (32) wherein the dressing is slit between the columns of transverse stitching (i.e. in the longitudinal 
With regard to claim 10, Gladman in view of Graham substantially discloses the wound dressing as claimed (see rejection of claim 1 above) but does not disclose transverse lines of the pattern stitch in the form of a castellated pattern. Graham teaches transverse lines of the pattern stitch (see rejection of claim 1 above) and also teaches that the lines of the pattern stitch (stitch-lines 34, 38, 44 and 46 in figure 1) are in the form of a castellated pattern because as shown in figure 1, the intersection of stitch lines 34, 38, 44 and 46 with longitudinal stitch lines forms a repeating pattern of squares which, by definition, is a castellated pattern. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Gladman in view of Graham to have transverse lines of a pattern stitch in the form of a castellated pattern as in Graham in order to define boundaries within which a user can choose to cut or remove sections of the device (Graham col. 3 lines 73-75 and col. 4 lines 1-2) in order to customize the size of the device to best suit a given user’s needs.
With regard to claim 11, Gladman in view of Graham substantially discloses the wound dressing as claimed (see rejection of claim 1 above) but Gladman does not teach that the dressing forms a strip. Graham teaches a surgical dressing having longitudinal stitch lines (38) 
With regard to claim 12, Gladman discloses a method of manufacturing a wound dressing (page 2 [0022]) wherein the method comprises the steps of:
Forming a roll of fabric comprising a nonwoven web of gel-forming fibers (page 2 [0023;0029]);
Stitching the roll with longitudinal lines of stitching (page 2 [0024]) formed from a thread (page 1 [0011]).
Gladman does not, however, disclose stitching transverse lines of stitches formed from a thread extending between longitudinal lines of stitches to form first and second stitched columns with a stitch free column between the first/second stitched columns. 
Graham teaches a surgical dressing having longitudinal stitch lines (shown as stitch-lines 34, 38, 44 and 46 in figure 1) which are formed from a thread and connected by transverse stitch lines which are formed from a thread (it is inherent that thread is used for stitching) and the transverse lines of stitches (i.e. 32,36,48) extend between the longitudinal lines of stitches (shown as stitch-lines 32, 36 and 48 in figure 1) wherein the transverse lines of stitches (i.e. 
With regard to claim 13, Gladman in view of Graham and further in view of Schmidt and Ferguson substantially discloses the method of manufacturing a wound dressing as claimed (see rejection of claim 12 above) and Gladman also discloses that the roll of fabric is formed by knitting a roll of gel-forming fibers (page 2 [0028]).
With regard to claim 14, Gladman in view of Graham substantially discloses the method of manufacturing a wound dressing as claimed (see rejection of claim 12 above) and Gladman also discloses that the nonwoven web is made by hydroentangling a web of lyocell fibers and carbomethylating the so formed web (page 2 [0029]). 
With regard to claim 15, Gladman in view of Graham substantially discloses the method of manufacturing a wound dressing as claimed (see rejection of claim 12 above) and Gladman also discloses the further step of treating the dressing with a source of silver to give antimicrobial properties to the dressing (page 2 [0029]).
With regard to claim 16, Gladman in view of Graham substantially discloses the method of manufacturing a wound dressing as claimed (see rejection of claim 12 above) and also discloses that the roll has longitudinal edges (as shown in figures 1-2) but does not disclose that the dressing has no loose thread from the transverse stitching at its longitudinal edges.  Graham teaches a surgical dressing having longitudinal stitch lines (38) and transverse stitch lines (32) wherein the dressing is slit between the columns of transverse stitching (i.e. along the 
With regard to claim 17, Gladman in view of Graham substantially discloses the method of manufacturing a wound dressing as claimed (see rejection of claim 12 above) and Gladman also discloses a further step of superimposing a second roll of fabric on the first roll of fabric comprising a non-woven web of gel-forming fibers (page 1 [0012]) before the rolls are stitched together (the stitching preferably passes through the whole thickness of the material (page 1 [0012])). Gladman does not, however, explicitly disclose that the second web of fibers are a second non-woven web of gel forming fibers, however, Gladman does disclose use of these types of fibers for the layer forming the wound contacting surface of the device (para [0012]) and it would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Gladman in view of Graham so the second web is a second non-woven web of gel forming fibers so that the device is constructed of only one material for ease of manufacture and, furthermore, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.	
With regard to claim 18, Gladman discloses a wound dressing (page 1 [0009]) comprising a non-woven web of gel-forming fibers (page 1 [0009]; page 2 [0029]), and 
With regard to claim 19, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 18 above), and Gladman also discloses on page 1, ¶ [0015], that the gel forming fibers are selected from the group consisting of spun cellulose fibers, chemically modified cellulose fibers, pectin fibers, alginate fibers, chitosan fibers, hyaluronic acid fibers, other polysaccharide fibers and fibers derived from gums.
With regard to claim 20, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 18 above), and Gladman also discloses that the thread is nylon or polyolefin (page 1 [0011]).
	
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladman et al. (US 2007/0042024) in in view of Graham (US 3,521,632) (with respect to claim 1) and further in View of Hutcheon (US 5807295).
With regard to claim 7, Gladman in view of Graham substantially discloses the invention as claimed (see rejection of claim 1 above), but does not disclose that the transverse lines of stitching are in the form of a continuous zigzag.  Hutcheon discloses in figure 1 a medical bandaging material having transverse lines of stitching (strands 40) which are in the form of a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, 15-20, 22 and 23 of U.S. Patent No. 10687985 (hereinafter the ‘985 patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application.
Specifically, all the limitations in claim 1 of the present application are found in claim 1 of the ‘985 patent except that claim 1 of the present application does not recite that the transverse lines of stitches are finished at an edge as required by claim 1 of the ‘985 patent. 
All the limitations in claim 2 of the present application are found in claim 3 of the ‘985 patent; All the limitations in claim 3 of the present application are found in claim 4 of the ‘985 patent; All the limitations in claim 4 of the present application are found in claim 5 of the ‘985 patent; All the limitations in claim 5 of the present application are found in claim 6 of the ‘985 patent; All the limitations in claim 6 of the present application are found in claim 7 of the ‘985 patent; All the limitations in claim 7 of the present application are found in claim 8 of the ‘985 patent; All the limitations in claim 8 of the present application are found in claim 9 of the ‘985 patent; All the limitations in claim 9 of the present application are found in claim 10 of the ‘985 patent; All the limitations in claim 10 of the present application are found in claim 11 of the ‘985 patent; All the limitations in claim 11 of the present application are found in claim 12 of the ‘985 patent. 
All the limitations in claim 12 of the present application are found in claim 13 of the ‘985 patent except that claim 12 of the present application does not recite that the dressing is for use in cavity or sinus wounds, that transverse lines of stitches are finished at an edge  of at least 
All the limitations in claim 13 of the present application are found in claim 12 of the ‘985 patent; All the limitations in claim 14 of the present application are found in claim 17 of the ‘985 patent; All the limitations in claim 15 of the present application are found in claim 18 of the ‘985 patent; All the limitations in claim 16 of the present application are found in claim 15 of the ‘985 patent; All the limitations in claim 17 of the present application are found in claim 19 of the ‘985 patent.
All the limitations in claim 18 of the present application are found in claim 20 of the ‘985 patent except that claim 18 of the present application does not recite that columns separated by at least one stitch free column as required by claim 20 of the ‘985 patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the present application and claim 20 of the ‘985 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are 
All the limitations in claim 19 of the present application are found in claim 22 of the ‘985 patent; All the limitations in claim 20 of the present application are found in claim 23 of the ‘985 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786